Citation Nr: 1530952	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  06-28 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS) to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a hiatal hernia and gastroesophageal reflux disease (GERD) to include as secondary to PTSD. 

3.  Entitlement to service connection for ulcers to include as secondary to PTSD and IBS. 

4.  Entitlement to service connection for gout to include as a result of inservice exposure to herbicides. 

5.  Entitlement to service connection for eczema to include as a result of inservice exposure to herbicides. 

6.  Entitlement to service connection for hearing loss. 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to an increased rating for genital herpes, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence received November 2, 2011, the Veteran requested that he be afforded a Board hearing via videoconference from the RO.  He should therefore be scheduled for this type of hearing.


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

